Citation Nr: 1107379	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastrointestinal reflux disease (GERD) with irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1995 to 
April 1996 and from January 2000 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois awarded service connection for GERD with IBS 
and assigned a rating of 10 percent effective from January 11, 
2006.  [The Veteran moved to Iowa during the appeal, and 
jurisdiction was transferred to the RO in Des Moines, Iowa].

The Veteran testified at a hearing before a decision review 
officer (DRO) in October 2007.  A transcript of the hearing is of 
record.


FINDING OF FACT

The Veteran's GERD with IBS when not treated with medication is 
manifested by daily symptoms of pyrosis and occasional 
regurgitation but not by persistently recurrent epigastric 
distress with dysphagia, substernal or arm or shoulder pain, or 
symptoms productive of considerable impairment of health, more or 
less constant abdominal distress, diarrhea, or severe IBS.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
GERD with IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.113, 4.114, Diagnostic 
Codes (DCs) 7319, 7346 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

Here, a pre-decisional notice letter dated in March 2006 complied 
with VA's duty to notify the Veteran with respect to the 
underlying issue of entitlement to service connection for GERD 
and IBS.  Specifically, this letter apprised the Veteran of what 
the evidence must show to establish entitlement to the benefit, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  A second March 2006 letter in particular 
notified the Veteran of the criteria for assigning a disability 
rating and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for service connection for GERD 
with IBS was granted by the December 2006 rating decision and was 
evaluated as 10 percent disabling, effective from January 11, 
2006.  The Veteran perfected a timely appeal with respect to the 
10 percent rating initially assigned to this service-connected 
disability.  Because the Veteran's claim was initially one for 
service connection, and because that initial claim has been 
granted, VA's obligation to notify the Veteran was met as the 
claim for service connection was obviously substantiated.  Id.  
Thus, any deficiency in notice relating to the Veteran's appeal 
for an increased rating is not prejudicial to him.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained in 
April 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations 
obtained in this case is sufficient, as it considered all of the 
pertinent evidence of record, including the statements of the 
Veteran, and provided explanations for the opinions stated as 
well as the medical information necessary to apply the 
appropriate rating criteria.  Thus, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination with 
respect to the issue adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Board acknowledges that the examination for the Veteran's 
claim is over four years old.  However, the Board notes that the 
"mere passage of time" does not render an old examination 
inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 
(2007).  In Palczewski, the United States Court of Appeals for 
Veterans Claims (Court) noted that the veteran did not submit 
additional evidence showing a change in his condition, nor did he 
allege at a hearing that the condition had worsened.  Further, 
the Court noted a factor to consider was whether the submission 
or identification of additional lay or medical evidence raised 
the question of whether the medical evidence of record was 
sufficient to render a decision on the claim.  Palczewski, 21 
Vet. App. at 183.  In this case, there is no medical or lay 
evidence alleging that the Veteran's service-connected disability 
is worse now than it was at the time of the April 2006 VA 
examination.  Moreover, the Veteran's outpatient treatment 
records dated through November 2009, which document the Veteran's 
symptomatology, are of record.  Therefore, the Board finds that 
the medical evidence of record is sufficient to render a decision 
on this claim.

Analysis

The Veteran contends that he is entitled to an initial rating in 
excess of 10 percent for his GERD with IBS due to the severity 
and frequency of his symptomatology.  The Board finds that the 
pertinent medical findings, as shown in the examinations 
conducted during the current appeal, directly address the 
criteria under which this service-connected disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints regarding the severity of the pertinent 
symptomatology.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a Veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Consequently, the Board will evaluate the Veteran's 
GERD with IBS disability as a claim for a higher evaluation of 
the original award.  Also, when an original rating is appealed, 
consideration must be given as to whether an increase or decrease 
is warranted at any time since the award of service connection, a 
practice known as "staged" ratings.  Id.  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2010).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with GERD and IBS.  
The Veteran's service-connected GERD with IBS is rated as 10 
percent disabling under 38 C.F.R. § 4.114, DC 7346, which 
evaluates impairment resulting from a hernia hiatal.  Under DC 
7346, a 60 percent evaluation is warranted where there are 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia, or other symptoms combinations 
productive of severe impairment of health.  A 30 percent rating 
is warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain productive of considerable 
impairment of health.  A 10 percent evaluation is warranted when 
two or more of the symptoms for the 30 percent evaluation are 
present with less severity.  38 C.F.R. § 4.114, DC 7346 (2010).

The Board observes that IBS is rated by analogy under 38 C.F.R. § 
4.114, DC 7319, irritable colon syndrome (spastic colitis, mucous 
colitis, etc.).  Under this diagnostic code, a 30 percent rating 
is warranted when the disability is severe; diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.  A 10 percent rating is warranted when the 
disability is moderate; frequent episodes of bowel disturbance 
with abdominal distress.  A zero percent, or noncompensable, 
rating is warranted when the disability is mild; disturbances of 
bowel function with occasional episodes of abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2010).

In analyzing the evidence, the Board will consider which 
diagnostic code is more appropriate to use in rating the 
Veteran's disability.

At a VA examination in April 2006, the Veteran reported taking 
medication for both his GERD and IBS.  He reported that since 
taking medication for his GERD, he no longer had a burning 
sensation in his throat, but he did continue to wake up at night 
with fluid in the back of his throat.  With regards to his IBS, 
the Veteran reported that since taking medication, he had two to 
three diarrhea-like bowel movements a day.  

According to VA treatment records dated through November 2009, 
the Veteran does not have persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain productive of considerable 
impairment of health.  The Board acknowledges that in July 2007, 
the Veteran reported symptoms of heartburn, indigestion, and 
abdominal pain; however, there is no indication that such 
symptoms were accompanied by substernal or arm or shoulder pain 
productive of considerable impairment of health. Additionally, 
the records do not show symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.  Moreover, there is no indication that the Veteran's IBS 
is severe; diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  

The Veteran testified in October 2007 that he would have bad 
heartburn and sometime vomiting if he did not take medication for 
his GERD.  He also testified that his GERD was worse than his 
IBS.  He reported having diarrhea two to three times a week.  He 
denied problems swallowing, constipation, pain in his 
arms/shoulders, anemia, and recent weight loss.  The Veteran 
further testified that he had no symptoms when he took his GERD 
medication except waking up with phlegm every morning.  The 
Veteran indicated that it was a couple of weeks the last time he 
forgot to take his pill.  His wife testified that he did not 
forget his medication very much anymore.  

Here, based on a review of the evidence, the Board finds that an 
initial rating in excess of 10 percent is not warranted at any 
time since the award of service connection.  Although the Veteran 
has reported pyrosis and vomiting, he has indicated only such 
symptomatology if he forgets to take his medication.  The Veteran 
himself testified that he had no symptoms when he took his GERD 
medication, while his wife indicated that he did not forget to 
take his medication very much anymore.  Even without medication, 
the evidence does not show that the Veteran's symptoms are 
accompanied by substernal or arm or shoulder pain or that his 
symptoms are productive of considerable impairment of health.  
The Veteran specifically denied having arm or shoulder pain at 
his October 2007 hearing and no treatment records show such 
complaints.  Accordingly, the Board concludes that the evidence 
of record does not support the criteria required for the next 
higher rating of 30 percent for this service-connected 
disability.  

In addition, the Board has considered whether a rating higher 
than 10 percent for the Veteran's GERD with IBS is warranted 
under DC 7319.  In this regard, the evidence shows that the 
Veteran has diarrhea-like bowel movements at least two to three 
times per week; however, the medical evidence received during the 
current appeal does not show more or less constant abdominal 
distress, diarrhea, or severe IBS, which is necessary for a 30 
percent rating.  Moreover, the Veteran has not testified to such 
symptoms.  Therefore, a 30 percent rating under DC 7319 is not 
warranted.  38 C.F.R. § 4.114, DC 7319.

Additionally, a separate compensable rating for the Veteran's IBS 
cannot be granted since diseases of the digestive system do not 
lend themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113.  
As discussed above, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Thus, in accordance with the 
above, the Board has considered all of the evidence and finds 
that DC 7346 used for rating his GERD reflects the predominant 
disability picture.  Indeed, the Veteran testified that his GERD 
was worse than his IBS.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's GERD with IBS warrants a rating in 
excess of 10 percent at time since the award of service 
connection.  The Board finds, therefore, that the evidence of 
record does not support the schedular criteria required for the 
next higher rating of 30 percent for this service-connected 
disability.  This claim must be denied.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the GERD with IBS disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the 
Veteran's GERD with IBS disability has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected GERD with IBS.  
Indeed, the Veteran's outpatient treatment records show that he 
is currently employed full-time.  See February 2009 primary care 
note.  Thus, the question of entitlement to a total disability 
rating based on individual unemployability due to this service-
connected disability has not been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD 
with IBS is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


